Citation Nr: 0216068	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  95-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected dysthymia, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1979 to June 
1994.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2001, on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The prior procedural history of this 
case is contained in that decision and will not be repeated.  

In March 2001, the Board rendered decisions as to seven 
issues which were then fully developed for appellate 
purposes.  Included was a grant of a total rating based on 
individual unemployability.  The Board further identified 
another issue, entitlement to an increased rating for 
service-connected dysthymia, which it believed had been 
placed in appellate status by the appellant's filing of a 
Notice of Disagreement (NOD).  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [filing a NOD initiates appellate review 
in the VA administrative adjudication process].  The issue 
was remanded so that the RO could issue a Statement of the 
Case.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

The subsequent procedural history as to the issue of 
entitlement to an increased disability rating for dysthymia 
will be addressed below.

Representation  

The appellant has been represented throughout this appeal by 
Disabled American Veterans (DAV), who filed a VA Form 646 and 
an appellant's brief in July 2002.  On August 1, 2002, the 
Board sent the appellant a letter, with a copy to DAV, 
informing him of what it perceived as a procedural defect, 
namely that the appellant had not filed a substantive appeal 
as to the issue of entitlement to an increased disability 
rating for service-connected dysthymia.  No response was 
received from either the appellant or DAV.

In September 2002, the Board received from a private attorney 
a request for a copy of the appellant's VA claims folder.  
This was accompanied by a signed authorization from the 
appellant to disclose medical records and information.  The 
attorney did not indicate that she represented the appellant 
as to any matter before VA and she did not refer to the 
appellant's appeal as to an increased rating for dysthymia.  
The Board complied with the request on October 24, 2002.  

There is nothing of record which indicates that the appellant 
has revoked the authority of DAV or that the private attorney 
currently represents the appellant in any matter before VA.  
The attorney has not submitted any argument as to the issue 
currently before the Board.       


FINDINGS OF FACT

1. By letter dated April 17, 1996, the appellant was informed 
that service connection for dysthymia had been granted and 
a 50 percent rating had been assigned.  

2. By statement received on October 17, 1996, the appellant 
expressed disagreement with the rating decision.

3. On March 19, 2002, the RO forwarded to the appellant a 
Supplemental Statement of the Case pertaining to the issue 
of the assigned disability rating for dysthymia.  

4. The appellant has not filed a timely substantive appeal 
with regard to the issue of the assigned disability rating 
for dysthymia.



CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue of 
entitlement to an increased rating for dysthymia and the 
matter is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that by rating decision dated on April 
17, 1996, the RO granted service connection for dysthymia and 
a 50 percent rating was assigned.  As discussed in the 
Introduction above, in March 2001, the Board observed that 
although the appellant had filed a timely NOD relative to the 
assignment of a 50 percent disability rating for dysthymia on 
October 17, 1996, he had not been provided a statement of the 
case pertaining to that issue.  The Board accordingly 
remanded the claim to the RO for appropriate action.  

The RO mailed a Supplemental Statement of the Case to the 
appellant on March 19, 2002.  There is no indication that the 
appellant filed a substantive appeal, as is required by law.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

Upon receipt of the appellant's VA claims folder, the Board 
observed that the appellant evidently had not filed a 
substantive appeal with regard to the claim at issue.  A 
substantive appeal consists of a properly completed VA Form 
9, "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2002).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time, whichever is later.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (2001).  If the claimant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

The appellant was apprised of these provisions by a letter 
from the Board dated August 1, 2002.  The appellant has not 
responded, nor has DAV or the attorney who corresponded with 
the Board in September 2002.  [The Board observes in passing 
that any argument presented by the attorney would be a 
nullity, since she is not recognized as being the appellant's 
representative.  See also 38 C.F.R. § 20.601 (a claim may be 
prosecuted at any one time by only one recognized 
representative).]  

The Board concludes that the appellant did not file a timely 
substantive appeal as to the issue of entitlement to an 
increased rating for dysthymia.  The Board recognizes that 
DAV presented argument relative to the claim at issue by 
submission dated in July 2002, which could be construed as a 
substantive appeal.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) [VA is obligated to liberally interpret 
communications from and on behalf of veterans].  However, 
that communication was received on July 2, 2002, well over 60 
days after the date of the mailing of the Supplemental 
Statement of the Case on March 19, 2002 and years after the 
original rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  The July 2002 Form 646 is therefore untimely as a 
substantive appeal.

Because the record thus demonstrates that the appellant has 
not filed a timely substantive appeal with regard to the 
issue of an increased disability rating for dysthymia, the 
Board is without jurisdiction to consider the matter and the 
appeal is dismissed.  See 38 U.S.C.A. § 7108; see Roy, supra; 
see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) [both 
observing in general that if there is a failure to comply 
with the law or regulations, it is incumbent upon the Board 
to reject the application for review on appeal].

Additional comment

The Board again observes that its March 2001 decision granted 
the appellant TDIU.  
Although any appellant is free to continue to pursue 
individual increased rating claims after that point, the 
grant of TDIU for all practical purposes effectively renders 
moot such issues.
 

ORDER

The appeal as to an increased rating for dysthymia is 
dismissed.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

